Case: 13-15342     Date Filed: 06/23/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-15342
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 5:13-cr-00028-ACC-TBS-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RODRIGO CANTU MORALES,
a.k.a. Rigo,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 23, 2014)

Before CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      H. Kyle Fletcher, appointed counsel for Rodrigo Cantu Morales in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 13-15342     Date Filed: 06/23/2014   Page: 2 of 2


1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Morales’s conviction and

sentence are AFFIRMED.




                                         2